IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARGUERITE DUTTON,                       : No. 542 EAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
NIKKISHA P. MCCREA, M.D.,                :
                                         :
                   Respondent            :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of May, 2018, the Petition for Allowance of Appeal is

DENIED.